Citation Nr: 0948519	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-10 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  
He served in the Republic of Vietnam from July 1970 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In March 2008, the Board remanded this case for further 
development and consideration.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat while in active 
military service.

2.  The Veteran's claimed PTSD is not attributable to 
military service or to any corroborated incident incurred 
therein.


CONCLUSION OF LAW

The Veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in an August 2005 
correspondence.  The Veteran's claims were last readjudicated 
in a March 2008 decision by the Board.

VA has obtained service treatment records, assisted the 
Veteran by making multiple attempts to verify his in-service 
stressors, and afforded the Veteran a physical examination.  
The record as it stands includes sufficient competent 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will adjudicate the claim on the merits.

Factual Background

The Veteran claims he has PTSD due to his service in the 
Republic of Vietnam.  The Veteran's service treatment records 
are silent for any reference to psychiatric complaints or 
findings.  A record of assignments associated with the 
Veteran's personnel file shows that he served as a heavy 
equipment repairman during his service in Vietnam.  The 
Veteran's records do not note any awards or decorations 
indicative of combat, or indication that he received any 
wounds in action.  His personnel records note that he arrived 
in the Republic of Vietnam on July 26, 1970, and returned to 
the United States on March 16, 1971.

The Veteran submitted a signed statement in support of claim 
in June 2004.  This statement included a PTSD worksheet 
indicating seven stressors.  The Board makes note of the 
Veteran's claimed stressors by way of a list.  The first 
claimed stressor was driving over a land mine, an incident 
which the Veteran stated was covered up by the company 
commander.  The second stressor was watching V.H. die due to 
stepping on a land mine.  The third stressor was a knife 
attack by a North Vietnamese soldier.  In this instance, the 
Veteran averred that he killed the Vietnamese aggressor and 
was then instructed by his superiors to drag the dead body 
over a fence.  He was further instructed to claim that the 
enemy soldier was murdered by a fellow North Vietnamese 
soldier.  The fourth stressor was an order to surreptitiously 
haul Agent Orange.  The fifth stressor was the wounding of 
D.B., his shotgun rider, during an ambush.  The sixth 
stressor was experiencing enemy fire while he performed 
maintenance duties on the physical structure of his base.  
The seventh stressor was an incident wherein fellow soldiers 
threw a grenade into his bunk and injured S.L. and S.A.  The 
Veteran claimed he escaped injury as he was sitting behind 
his gear.

Post-service treatment records from August 2004 note that the 
Veteran was diagnosed as having PTSD based upon stressors he 
provided.  In connection with his claim for service 
connection, VA provided the Veteran with a February 2005 
psychiatric examination.  The Veteran provided an account of 
his service history, stating that he saw a close friend 
killed by a mine, he drove a truck which hit a mine, and 
sustained a head and back injury due to an exploding mine.  
He indicated that his injury was not reported and it did not 
appear in his STRs.  The examiner noted that the Veteran 
engaged in firefights, witnessed a friend die, and injured 
his head and back while stationed in Vietnam.  The examiner 
diagnosed the Veteran as having PTSD based upon his reported 
stressors.

In June and August 2006, Joint Services Resource Center 
(JSRRC) responded to a request to corroborate the Veteran's 
indicated stressors.  As for the Veteran's most detailed 
accounts, those including D.B. and V.H., the JSRRC response 
indicated that they were killed before the Veteran entered 
Vietnam.  Regarding the other claimed stressors, the JSRRC 
noted that most were anecdotal, and therefore unverifiable.  
The JSRRC did note, however, that the Veteran's base 
experienced an enemy rocket attack several days before the 
Veteran's departure from service.  The Veteran did not claim 
that incident as a stressor.  In August 2006, JSRRC indicated 
that there were no reports of a fragging incident or friendly 
fire in the serious incident reports pertaining to the 
Veteran's service.

In response to the JSRRC's report, the Veteran provided a 
modified version of his stressors, noting that, as he was 
recovering from a heart attack, V.H.'s and D.B.'s names were 
mistakenly added to the report.  He corrected his original 
statement by indicating that F.J. was riding with him when 
both were wounded by a sniper.  He also included the 
recounting of an additional friendly fragging incident.  
Thereafter, the RO declined to contact the JSRRC due to the 
evolving nature of the Veteran's stressor statements.

The Board remanded the Veteran's case in March 2008 in an 
attempt to verify the Veteran's corrected stressor statement.  
The Veteran offered a list of seven more stressor statements.  
He indicated that his time in Vietnam was rife with cover-
ups, undercover black market arms deals, additional instances 
of "friendly fire" fragging, and death threats from 
superiors.  In response to the request from the RO, JSRRC 
again indicated that it could not corroborate the most recent 
information provided by the Veteran.  As noted above, the 
JSRRC noted that there were reports of enemy rocket attacks 
during the time period of the Veteran's service, which did 
not result in casualties.  The Veteran has not offered these 
rocket attacks as evidence of in-service stressors.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required- 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Stone v. 
Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no 
error in Board determination that a non-combat Veteran's 'own 
statements cannot serve as "corroboration" of the facts 
contained in those statements).

The record reflects that the Veteran has been diagnosed on 
examination and by his treating clinicians as having PTSD.  
Furthermore, the diagnoses were based upon his reported 
history of certain stressors in service; the treating 
clinicians did not independently corroborate the Veteran's 
stressors.  The Board notes that although the VA examiner 
noted the Veteran's claimed stressors while offering his 
medical opinion, and therefore most likely used the Veteran's 
historical representation of his service when diagnosing him 
as having PTSD, there is no indication that the examiner 
either was present during the Veteran's claimed experiences 
or that he otherwise has any actual knowledge of the 
circumstances of the Veteran's service.  Therefore, his 
opinion as to whether the Veteran's stressor experiences 
actually occurred does not constitute competent evidence.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  

After careful review of the evidence on file, the Board finds 
that the Veteran did not engage in combat during service.  
The available service personnel records do not record any 
awards or decorations showing that the Veteran engaged in 
combat.  Although the Veteran claims that he was wounded by a 
sniper, engaged in hand-to-hand combat with an enemy soldier, 
experienced head and back injuries due to a mine explosion, 
and was injured by shrapnel from a fragmentation grenade 
thrown by a friendly solider, there is no evidence in the 
Veteran's STRs that he experienced these injuries.  The Board 
simply cannot accept the proposition that the Veteran's 
claimed combat record was covered up by his superiors.  Due 
to the inconsistent nature of the Veteran's claimed 
stressors, the Board finds the Veteran's statements on his 
in-service stressors to be of dubious accuracy, and cannot 
accept them as an accurate portrayal of historical events.

Moreover, the JSRRC researched the unit records pertaining to 
the Veteran's service, and found no reference to the 
Veteran's claimed stressors.  The JSRRC did find that the 
Veteran's base was hit by enemy rockets.  As noted above, 
however, the Veteran has not claimed this isolated rocket 
attack as a stressor.

In short, the only evidence suggesting the Veteran engaged in 
combat or otherwise experienced in-service stressors consists 
of the statements by the Veteran himself.  As his account has 
rapidly evolved with each correspondence sent to the VA, the 
Board finds the Veteran's accounts of in-service stressors 
lack credibility.  Without any other credible evidence 
suggesting otherwise, the Board finds that the Veteran did 
not engage in combat in service, nor did his claimed 
stressors occur.  

The Board acknowledges that although the Veteran sought 
service connection for PTSD, his claim cannot be limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed.  
See Clemons v. Shinseki, 23 Vet. App 1 (2009).  The Board 
notes, however, that there is no medical evidence that any 
psychiatric disorder began in, or is associated with, the 
Veteran's service.  

In sum, the Veteran did not engage in combat during service, 
and neither his service records nor any other records on file 
corroborate the occurrence of any claimed in-service 
stressor.  Indeed, the Veteran's alleged stressors changed 
over the course of the claim and some were specifically 
proved not to have happened.  The Board consequently finds 
that the Veteran's statements concerning his stressor 
experiences are unsupported by his service records and by the 
other evidence on file and are not credible.  Thus, the Board 
concludes that service connection for PTSD is not warranted.  
The Veteran's claim is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


